—In an action to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated January 9, 1997, which denied his motion for summary judgment dismissing the third-party complaint and all third-party cross claims insofar as they are asserted against him.
Ordered that the order is affirmed, with costs.
Triable issues of fact (see, CPLR 3212 [b]) exist as to the manner in which the accident involved in this case occurred (see, Vasquez v Gonzalez, 143 AD2d 413). Miller, J. P., Ritter, Sullivan, Santucci and McGinity, JJ., concur.